Citation Nr: 1123876	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-05 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee instability associated with traumatic arthritis, left knee.

2.  Entitlement to a disability rating in excess of 10 percent for traumatic arthritis, left knee.

3.  Entitlement to a disability rating in excess of 10 percent for traumatic arthritis, right knee.

4.  Entitlement to a disability rating in excess of 10 percent for low back spondylolisthesis, residuals of injury (low back disability).


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to November 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for left knee instability and assigned that disability a 10 percent disability rating and denied ratings in excess of 10 percent for left and right knee arthritis and for low back disability. 

A report of general information dated in March 2010 shows that the Veteran was reported that he was working.  The Board thus finds that the Veteran has not filed or raised a claim for entitlement to TDIU.  In his February 2010 Substantive Appeal, however, he raised a claim of service connection for psychiatric disability.  The issue of entitlement to service connection for an acquired psychiatric disorder raised by the Veteran has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary regarding the claims on appeal for the following reasons.  VA last examined the Veteran in April 2008.  He reports that since the most recent VA examination his knee and back disabilities have worsened.  As such, VA is required to afford him contemporaneous VA examination to assess the current nature, extent, and severity of these disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, for this reason as well, the Board has no discretion and must remand his respective claims.  

The record shows that the Veteran receives regular treatment for his knee and back disabilities.  On remand the RO must associate any pertinent outstanding records with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records pertinent to the bilateral knee and low back disability rating claims, to specifically include relevant VA and private treatment records dated since April 2008, and any relevant VA treatment records from the Jacksonville VA Clinic and Gainesville VA Pain Clinic not on file. 

2.  Notify the Veteran that he may submit statements describing fully the various symptoms and impairment resulting from his left and right knee and low back disabilities, and the impact of these on his ability or inability to work.

3.  After completion of the above development, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of (1) any orthopedic impairment related to the Veteran's right and left knee disabilities, and (2) any orthopedic and neurologic impairment related to the Veteran's low back disability.  The claims folder should be made available to and reviewed by the examiner.

(A)  Regarding both knees: The examiner should identify all bilateral knee pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of both knees the extent of the Veteran's pain-free motion.  

The examiner should conduct all indicated tests and studies, and comment on any impairment of subluxation or instability, as well as any dislocated or removal of semilunar cartilage, or nonunion or malunion impairment of the tibia and fibula.  In doing so, the examiner must acknowledge and discuss the Veteran's report of any instability and/or subluxation.

(B)  Regarding the low back: The examiner should identify all low back and spine orthopedic and neurologic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent of the Veteran's pain-free motion.

In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has any associated objective neurologic abnormalities such as bowel or bladder problems related to his low back disability.  

The examiner must opine as to the impact of the Veteran's left knee, right knee and low back disabilities on his ability to work.   

All findings and conclusions should be set forth in a legible report.  

3.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

